UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6484



TYRONE SHELTON,

                                              Plaintiff - Appellant,

          versus


CHARLES WILSON, Institutional Physician; MAJOR
YATES, Chief of Security at Wallens Ridge
State Prison; A. P. HARVEY, Assistant Warden
of Operations at WRSP; S. K. YOUNG, Warden at
Wallens Ridge State Prison,

                                           Respondents - Appellees,

          and


PAGE TRUE, Warden of Sussex I State Prison;
HERMAN M. SMITH, Health Services Director;
JOSEPH DRAPER, Institutional Optometrist; FRED
SCHILLING, Health Services Director,

                                                        Respondents.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-627-AM)


Submitted:   July 12, 2004                 Decided:   August 5, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Tyrone Shelton, Appellant Pro Se. John David McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia; William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Tyrone    Shelton   appeals     the   district   court’s    orders

granting Defendants’ motion for summary judgment on his 42 U.S.C.

§   1983   (2000)     complaint,     and      denying     his    motion      for

reconsideration.       We   have   reviewed      the   record   and   find    no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Shelton v. Wilson, No. CA-02-627-AM (E.D. Va.

filed Jan. 21, 2004 & entered Jan. 23, 2004; Mar. 1, 2004).                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -